19 F.3d 12
NOTICE: Fourth Circuit I.O.P. 36.6 states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Fourth Circuit.
Emilija RIEKSTNIECE, Doctor, Plaintiff Appellant,v.Donna E. SHALALA, SECRETARY OF HEALTH AND HUMAN SERVICES;Dr. Frank E. Young, Commissioner, Food and DrugAdministration 1985-1990;  Kathryn T. Vengazo, Chief,Employee Relations Branch, Division of Human ResourcesManagement;  Robert W. Sauer, Director, Division of HumanResources Management;  Carl C. Peck, M.D., Director, Centerfor Drug Evaluation and Research;  Gerald F. Meyer, DeputyDirector, Center for Drug Evaluation and Research;  RobertA. Bell, Director, Office of Management, Center for DrugEvaluation and Research;  Robert J. Temple, M.D., Director,Office of Drug Evaluation I, Center for Drug Evaluation andResearch;  Philip G. Walters, M.D., Deputy Director,Division of Radiopharmaceutical, Surgical and Dental DrugProducts;  Joseph K. Inscoe, PhD, SupervisoryPharmacologist, Division of Surgical Dental Drug Products;Clyde G. Oberlander, Pharmacologist, Division ofPharmaceutical, Surgical and Dental Drug Products;  Dou HueyJean, PhD, Pharmacologist, Division of Pilot DrugEvaluation;  Jane Bell, Lung and Blood Institute, MolecularDisease Branch, National Institutes of Health, Defendants Appellees.

No. 93-1460.
United States Court of Appeals, Fourth Circuit.
Submitted:  Feb. 3, 1994.Decided:  March 4, 1994.
Appeal from the United States District Court for the District of Maryland, at Baltimore.  J. Frederick Motz, District Judge.  (CA-90-3281-JFC, CA-91-2939-JFM)
Emilija Riekstniece, Appellant Pro Se.
Donna Carol Sanger, Office of the United States Attorney, Baltimore, MD, for Appellees.
D.Md.
AFFIRMED.
Before PHILLIPS and HAMILTON, Circuit Judges, and SPROUSE, Senior Circuit Judge.
PER CURIAM:


1
Appellant appeals from the district court's order denying relief in this action challenging her discharge from federal employment.  Our review of the record and the district court's opinion discloses that this appeal is without merit.  Accordingly, we affirm on the reasoning of the district court.  Riekstniece v. Shalala, Nos.  CA-90-3281-JFM, CA-91-2939-JFM (D. Md. Feb. 9, 1993).  We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before the Court and argument would not aid the decisional process.  The motion to expedite consideration of this appeal and for production of inaccurate records is denied.